Appeal from an order of the Supreme Court at Special Term which denied a petition under article 78 of the Civil (Practice Act which sought to annul a determination of the Commissioner of Correction in refusing to allow a discretionary reduction of sentence on petitioner’s minimum sentence. Special Term properly denied the motion and dismissed the proceeding on the authority of People ex rel. Williams v. Jackson (5 A D 2d 922). Order unanimously affirmed, without costs. Present — Foster, P. J., Bergan, Coon, Herlihy and Reynolds, JJ.